DETAILED ACTION
Claim(s) 1-20 as filed 5/05/2021 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the sectional views do not include hatching.  Sectional views must include hatching as per 37 CFR 1.84(h).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an annular groove defined in the valve seat in a surface facing toward the inlet and away from the outlet” (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Applicant’s drawings show a groove in the outlet facing side of the seat, not the inlet facing side of the seat.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an annular groove formed in a surface of the valve seat” (line 8 of the claim).  It is unclear whether “a surface of the valve seat” is the same surface or a different surface from “a sealing surface” previously recited (line 3 of the claim).  Claim 8 includes similar recitations and therefore is indefinite accordingly.
Claim 6 recites the limitation "the annular clapper seal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears this claim may have been intended to depend from claim 3.
Claims 7, 14 and 20 each recite “forming a base of the clapper and pivotally securely the clapper to the valve seat”.  The term “pivotally securely” is unclear.
Claim 8 recites “the annular valve seat seal is disposed within the annular groove formed in the surface of the valve seat facing away from the inlet of the valve body”.  It is unclear which element (the seal, the groove or the surface) is required to face away from the inlet of the valve body.
Claim 9 recites “an annular valve seat seal disposed within an annular groove formed in a surface of the valve seat in fluid communication with the flow passageway facing away from the inlet”.  It is unclear which element (the seal, the groove or the 
Claim 13 recites the limitation "the annular clapper seal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears this claim may have been intended to depend from claim 11.
Claim 15 recites “the annular valve seat seal is disposed within the annular groove formed in the surface of the valve seat substantially perpendicular to the axis of the flow passageway”.  It is unclear which element (the seal, the groove or the surface) is required to be substantially perpendicular to the axis of the flow passageway.
Claim 16 recites “an annular groove defined in the valve seat in a surface facing toward the inlet and away from the outlet”.  However, this feature is not shown in applicant’s drawings (as described above) and instead appears to be the opposite from applicant’s intent.  That is, the clapper is downstream of the seat and therefore the annular groove and seal must be on the downstream side of the valve seat in order for the clapper to sealingly engage the seal as claimed.  These inconsistencies render the claim indefinite.
Claim 19 recites the limitation "the annular valve seat seal and annular clapper seal" in lines 1-2.  There is insufficient antecedent basis for each of these limitations in the claim.  It appears this claim may have been intended to depend from claim 18.  The “annular valve seat seal” is best understood to be intended to refer to the “annular seal” of claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-10 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stunkard (US Patent Application 2008/0308159).
Regarding Claim 1, Stunkard discloses a valve assembly comprising: a valve body 12 defining an internal flow passageway between an inlet (at flange 20) and an outlet (at flange 18); a valve seat 39 disposed in the valve body 12 with a sealing surface 45 (Figures 8-10 especially) perpendicular to the flow passageway (as best shown in Figure 1); a clapper 70 pivotally correlated to the valve seat (via pivot shaft members 88 and 90) having a closed configuration (shown in Figure 1 in solid lines) extending across the valve seat configured to substantially close off the flow passageway (as shown in Figure 1), and an open configuration (open configuration shown in Figure 1 in dashed lines) configured to substantially allow fluid flow in the flow passageway from the inlet to the outlet through the valve body (abstract); and an 54 disposed within an annular groove 46 (para. 0031) formed in a surface 45 of the valve seat in fluid communication with the flow passageway (as shown in Figure 1) and being perpendicular to a longitudinal axis of the internal flow passageway (as shown in Figure 1), the annular valve seat seal 54 being disposed at an interface between the valve seat and the clapper when the clapper is in the closed configuration (as best shown in Figure 1, seal 54 engages the clapper 70 when the clapper is closed).
Regarding Claim 2, Stunkard is seen as further disclosing the annular valve seat seal 54 comprises a circular cross-section (Figure 10; “circular face seal member 54” as described in para. 0031) and the annular groove 46 comprises a circular cross-section (46 includes a circular cross-section at least because it includes a “circular groove bottom surface 52) with a dovetail groove extension (the “angulated” surfaces 48 and 50 define a dovetail groove extension in at least the same manner as achieved by applicant’s device).
Regarding Claim 8, Stunkard further discloses the annular valve seat seal 54 is disposed within the annular groove 46 formed in the surface 45 of the valve seat facing away from the inlet of the valve body (the groove faces away from the inlet at flange 20 as best shown in Figure 1).
Regarding Claim 9, Stunkard discloses a clapper valve assembly comprising: a valve body 12 defining an internal flow passageway between an inlet (at flange 20) and an outlet (at flange 18); a valve seat 39 defined in the valve body 12 with a sealing surface 45 (Figures 8-10 especially) facing toward the outlet and away from the inlet (as shown in Figure 1); a clapper 70 pivotally correlated to the valve seat (via pivot shaft 88 and 90) having a closed configuration (shown in Figure 1 in solid lines) extending across the valve seat configured to substantially close off the flow passageway (as shown in Figure 1), and an open configuration (open configuration shown in Figure 1 in dashed lines) configured to substantially allow fluid flow in the flow passageway from the inlet to the outlet through the valve body (abstract); and an annular valve seat seal 54 disposed within an annular groove 46 (para. 0031) formed in a surface 45 of the valve seat in fluid communication with the flow passageway facing away from the inlet (the groove is in communication with the flow passageway and faces away from the inlet at flange 20 as best shown in Figure 1), the annular valve seat seal 54 being disposed at an interface between the clapper and the valve seat when the clapper is in the closed configuration (as best shown in Figure 1, seal 54 engages the clapper 70 when the clapper is closed).
Regarding Claim 10, Stunkard is seen as further disclosing the annular groove 46 comprises a circular cross-section (46 includes a circular cross-section at least because it includes a “circular groove bottom surface 52) with a dovetail groove extension (the “angulated” surfaces 48 and 50 define a dovetail groove extension in at least the same manner as achieved by applicant’s device).
Regarding Claim 15, Stunkard further discloses the annular valve seat seal 54 is disposed within the annular groove 46 formed in the surface 45
Regarding Claim 16, Stunkard discloses a valve assembly comprising: a valve body 12 defining an internal region in fluid communication with an inlet (at flange 20) an outlet (at flange 18); a valve seat 39 defined in the valve body 12 facing toward the inlet and away from the outlet (the seat 39 includes a surface on the right side in Figure 1 facing toward inlet 20 and away from outlet 18); an annular groove 46 defined in the valve seat in a surface facing toward the inlet and away from the outlet (as best understood as described above, it appears the intent is for the groove to be in a surface facing toward the outlet and away from the inlet in order to achieve sealing with the clapper as recited below; the structure of Stunkard performs in the same manner as that disclosed by applicant); an annular seal 54 disposed within the annular groove 46; and a clapper 70 pivotally extending into the internal region (via pivot shaft members 88 and 90) and actuable between a closed configuration (shown in Figure 1 in solid lines) where the annular seal 54 is sealingly engaged with the clapper 70 to restrict fluid flow through the internal region, and an open configuration (open configuration shown in Figure 1 in dashed lines) where fluid flow is permitted through the internal region (abstract).
Regarding Claim 17, Stunkard is seen as further disclosing the annular groove 46 comprises a circular cross-section (46 includes a circular cross-section at least because it includes a “circular groove bottom surface 52) with a triangular-shaped dovetail groove extension (the “angulated” surfaces 48 and 50.
Claim(s) 1, 7-9, 14-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herkimer (US Patent 2900029).
Regarding Claim 1, Herkimer discloses a valve assembly comprising: a valve body (including casing 12) defining an internal flow passageway between an inlet (at flange 28) and an outlet (at flange 20); a valve seat (the upper end of the portion of 12 forming the water chamber 18 forms a valve seat, the valve seat including 54) disposed in the valve body with a sealing surface perpendicular to the flow passageway (upwardly facing horizontal surface of 54 which engages the clapper; this surface perpendicular to the vertical flow passageway shown in Figure 1); a clapper 14 pivotally correlated to the valve seat (pivoting movement as shown in Figure 1 between the solid and dashed lines) having a closed configuration (shown in Figure 1 in solid lines) extending across the valve seat configured to substantially close off the flow passageway (as shown in Figure 1), and an open configuration (open configuration shown in Figure 1 in dashed lines) configured to substantially allow fluid flow in the flow passageway from the inlet to the outlet through the valve body (the valve is opened when the force from the water pressure on the inlet overcomes the force from the air pressure downstream of the valve; col. 1, lines 16-29); and an annular valve seat seal 70 disposed within an annular groove (ring 70 is annular and therefore the groove as shown in Figure 1 is also annular) formed in a surface of the valve seat in fluid communication with the flow passageway (as shown in Figure 1) and being perpendicular to a longitudinal axis of the internal flow passageway (as shown in Figure 1), the annular valve seat seal 70 being disposed at an interface between the valve seat 70 engages portion 62 of the clapper when the clapper is closed as shown in Figure 1).
Regarding Claim 7, Herkimer further discloses the clapper 14 further comprises: a first clapper component 64 forming a base of the clapper and pivotally securely the clapper to the valve seat (as best understood as described above; the base is pivotally secured via wrists 76); a second clapper component (second component including the upper plate indicated at 14) coupled to the first clapper component (via bolts 66) and forming a surface area 60 that contacts the valve seat (contacts seal 58 of the seat) when the clapper is in the closed configuration (as shown in Figure 1); and an annular seal 62 disposed between the first and second clapper components.
Regarding Claim 8, Herkimer further discloses the annular valve seat seal 70 is disposed within the annular groove formed in the surface of the valve seat (the valve seat includes a recessed portion or groove that accommodates the seal 70 as shown in Figure 1) facing away from the inlet (at flange 28) of the valve body (as shown in Figure 1).
Regarding Claim 9, Herkimer discloses a clapper valve assembly comprising: a valve body (including casing 12) defining an internal flow passageway between an inlet (at flange 28) and an outlet (at flange 20); a valve seat (the upper end of the portion of 12 forming the water chamber 18 forms a valve seat, the valve seat including 54) defined in the valve body with a sealing surface facing toward the outlet and away from the inlet (upwardly facing horizontal surface of 54 which engages the clapper; this surface facing the outlet at the upper end of Figure 1 and away from the inlet at the lower end of Figure 1); a clapper 14 pivotally correlated to the valve seat (pivoting 70 disposed within an annular groove (ring 70 is annular and therefore the groove as shown in Figure 1 is also annular) formed in a surface of the valve seat in fluid communication with the flow passageway (as shown in Figure 1) facing away from the inlet (the surface of the valve seat facing away from the inlet as shown in Figure 1), the annular valve seat seal 70 being disposed at an interface between the clapper and the valve seat when the clapper is in the closed configuration (70 engages portion 62 of the clapper when the clapper is closed as shown in Figure 1).
Regarding Claim 14, Herkimer further discloses the clapper 14 further comprises: a first clapper component 64 forming a base of the clapper and pivotally securely the clapper to the valve seat (as best understood as described above; the base is pivotally secured via wrists 76); a second clapper component (second component including the upper plate indicated at 14) coupled to the first clapper component (via bolts 66) and forming a surface area 60 that contacts the valve seat (contacts seal 58 of the seat) when the clapper is in the closed configuration (as shown in Figure 1); and an annular seal 62 
Regarding Claim 15, Herkimer further discloses the annular valve seat seal 70 is disposed within the annular groove formed in the surface of the valve seat (the valve seat includes a recessed portion or groove that accommodates the seal 70 as shown in Figure 1) substantially perpendicular to the axis of the flow passageway (the surface is substantially perpendicular to the axis of the flow passageway as best shown in Figure 1).
Regarding Claim 16, Herkimer discloses a valve assembly comprising: a valve body (including casing 12) defining an internal region in fluid communication with an inlet (at flange 28) an outlet (at flange 20); a valve seat (the upper end of the portion of 12 forming the water chamber 18 forms a valve seat, the valve seat including 54) defined in the valve body facing toward the inlet and away from the outlet (as best understood as described above; the structure of Herkimer performs in the same manner as that disclosed by applicant); an annular groove (ring 70 is annular and therefore the groove as shown in Figure 1 is also annular) defined in the valve seat in a surface facing toward the inlet and away from the outlet (as best understood as described above, it appears the intent is for the groove to be in a surface facing toward the outlet and away from the inlet in order to achieve sealing with the clapper as recited below; the structure of Herkimer performs in the same manner as that disclosed by applicant); an annular seal 70 disposed within the annular groove; and a clapper 14 pivotally extending into the internal region (pivoting movement as shown in Figure 1 between the solid and dashed lines) and actuable between a closed configuration (shown in Figure 1 in solid lines) where the annular seal 70 is sealingly engaged with the clapper to restrict fluid flow through the internal region, and an open configuration (open configuration 
Regarding Claim 20, Herkimer further discloses the clapper 14 further comprises: a first clapper component 64 forming a base of the clapper and pivotally securely the clapper to the valve seat (as best understood as described above; the base is pivotally secured via wrists 76); a second clapper component (second component including the upper plate indicated at 14) coupled to the first clapper component (via bolts 66) and forming a surface area 60 that contacts the valve seat (contacts seal 58 of the seat) when the clapper is in the closed configuration (as shown in Figure 1); and an annular seal 62 disposed between the first and second clapper components.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3-6, 12, 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stunkard (US Patent Application 2008/0308159) in view of Fuller et al. (US Patent Application 2017/0234441).
Regarding Claims 3 and 18, Stunkard further discloses an annular clapper seal (Stunkard discloses in Figure 11 an annular clapper seal provided within the clapper 70; although Stunkard does not provide a reference number for the seal, the seal is depicted in the same manner as the annular seal 54) assembled with the clapper 70 and disposed in a surface of the clapper (disposed in the rightward facing surface of the clapper as shown in Figure 11) and being disposed at an interface between the valve seat and the clapper when the clapper is in the closed configuration (because the seal is in the rightward facing surface it is also at the interface of the seat and the clapper when the clapper is in the closed configuration).
Stunkard does not disclose the annular clapper seal bonded to the clapper.
Fuller teaches a clapper valve (abstract) and further teaches an annular clapper seal 126 bonded to the clapper (126 bonded to clapper 112 at surface 122; para. 0122).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Stunkard such that the clapper seal is bonded to the clapper as taught by Fuller for the purpose of preventing the seal from becoming dislodged from the clapper and thereby causing a leak.
Regarding Claim 4, Stunkard further discloses an annular clapper seal (Stunkard discloses in Figure 11 an annular clapper seal provided within the clapper 70; although 54) assembled with the clapper 70 and being disposed at an interface between the valve seat and the clapper when the clapper is in the closed configuration (because the seal is in the rightward facing surface it is also at the interface of the seat and the clapper when the clapper is in the closed configuration).
Stunkard does not disclose the annular clapper seal bonded to a corner edge of the clapper.
Fuller teaches a clapper valve (abstract) and further teaches an annular clapper seal 126 bonded to a corner edge of the clapper (126 bonded to clapper 112 at surface 122; para. 0122; at the corner edge as best shown in Figures 3D and 3C).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Stunkard such that the clapper seal is bonded to a corner edge of the clapper as taught by Fuller for the purpose of preventing the seal from becoming dislodged from the clapper and thereby causing a leak.
It is noted that in the proposed modification of Stunkard in view of Fuller, the clapper seal is seen to necessarily be concentric and proximate the annular valve seat seal because the clapper seal is provided at the outer peripheral corner of the clapper (as taught by Fuller) and the valve seat seal is provided radially inside of the outer corner as disclosed by Stunkard.
Regarding Claims 5 and 12, Stunkard is silent on the particular material of the annular valve seat seal and therefore does not disclose the seal includes at least one 
Fuller teaches a clapper valve (abstract) and further teaches a seal 126 includes at least one material selected from the group consisting of a deformable thermoplastic material, a polyurethane material, a fiber-reinforced material, carbon, glass, cotton, wire fibers, and cloth (e.g. deformable thermoplastic material; para. 0124).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Stunkard such that the seal includes a deformable thermoplastic material as taught by Fuller for the purpose of utilizing a material known in the art to be suitable for use in clapper valve seals.
Regarding Claims 6 and 13, Stunkard is silent on the particular material of the annular clapper seal and therefore does not disclose the seal includes at least one material selected from the group consisting of a deformable thermoplastic material, a polyurethane material, a fiber-reinforced material, carbon, glass, cotton, wire fibers, and cloth.
Fuller teaches a clapper valve (abstract) and further teaches a seal 126 includes at least one material selected from the group consisting of a deformable thermoplastic material, a polyurethane material, a fiber-reinforced material, carbon, glass, cotton, wire fibers, and cloth (e.g. deformable thermoplastic material; para. 0124).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Stunkard such that the seal 
Regarding Claim 19, Stunkard in view of Fuller (the proposed modifications of Stunkard in view of Fuller as described with respect to claims 5 and 6 above are incorporated herein) further discloses the annular valve seat seal and annular clapper seal each includes at least one material selected from the group consisting of a deformable thermoplastic material, a polyurethane material, a fiber-reinforced material, carbon, glass, cotton, wire fibers, and cloth (Fuller teaches the use of a deformable thermoplastic material as described above).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stunkard (US Patent Application 2008/0308159) in view of Fuller et al (US Patent Application 2017/0234441) and further in view of Nowell et al. (US Patent Application 2018/0238459).
Regarding Claim 11, Stunkard further discloses an annular clapper seal (Stunkard discloses in Figure 11 an annular clapper seal provided within the clapper 70; although Stunkard does not provide a reference number for the seal, the seal is depicted in the same manner as the annular seal 54) assembled with the clapper 70 and disposed in a surface of the clapper (disposed in the rightward facing surface of the clapper as shown in Figure 11) and being disposed at an interface between the valve seat and the clapper when the clapper is in the closed configuration (because the seal is in the rightward facing surface it is also at the interface of the seat and the clapper when the clapper is in the closed configuration).
Stunkard does not disclose the annular clapper seal bonded to the clapper.
Fuller teaches a clapper valve (abstract) and further teaches an annular clapper seal 126 bonded to the clapper (126 bonded to clapper 112 at surface 122; para. 0122).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Stunkard such that the clapper seal is bonded to the clapper as taught by Fuller for the purpose of preventing the seal from becoming dislodged from the clapper and thereby causing a leak.
Stunkard further does not disclose the surface of the clapper is parallel to the longitudinal axis of the internal flow passageway when the clapper is in the open configuration (Stunkard does not clearly disclose the clapper opens such that the clapper pivots a full 90 degrees).
Nowell teaches a clapper valve and further teaches the clapper includes a seating face 17 is parallel to the longitudinal axis 70 of the internal flow passageway when the clapper is in the open configuration (Figure 2; para. 0034).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Stunkard such that the clapper pivots a full 90 degrees to the open configuration as taught by Nowell for the purpose of allowing for unrestricted flow through the valve in the open configuration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Scaramucci (US Patent 4230150) teaches a clapper valve having a seat with seals on both the upstream and downstream sides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753